
	

114 HR 1217 IH: Public Safety and Second Amendment Rights Protection Act of 2015
U.S. House of Representatives
2015-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1217
		IN THE HOUSE OF REPRESENTATIVES
		
			March 3, 2015
			Mr. King of New York (for himself, Mr. Thompson of California, Mr. Fitzpatrick, Mr. Meehan, Ms. Esty, Mr. Dold, Miss Rice of New York, and Mr. Thompson of Mississippi) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Veterans’ Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To protect Second Amendment rights, ensure that all individuals who should be prohibited from
			 buying a firearm are listed in the National Instant Criminal Background
			 Check System, and provide a responsible and consistent background check
			 process.
	
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Public Safety and Second Amendment Rights Protection Act of 2015. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Sec. 3. Rule of construction.
					Sec. 4. Severability.
					Title I—Ensuring that all individuals who should be prohibited from buying a gun are listed in the
			 National Instant Criminal Background Check System
					Sec. 101. Reauthorization of the National Criminal History Records Improvement Program.
					Sec. 102. Improvement of metrics and incentives.
					Sec. 103. Grants to States for improvement of coordination and automation of NICS record reporting.
					Sec. 104. Relief from disabilities program.
					Sec. 105. Additional protections for veterans.
					Sec. 106. Clarification that Federal court information is to be made available to the National
			 Instant Criminal Background Check System.
					Sec. 107. Clarification that submission of mental health records to the National Instant Criminal
			 Background Check System is not prohibited by the Health Insurance
			 Portability and Accountability Act.
					Sec. 108. Publication of NICS index statistics.
					Sec. 109. Effective date.
					Title II—Providing a Responsible and Consistent Background Check Process
					Sec. 201. Purpose.
					Sec. 202. Firearms transfers.
					Sec. 203. Penalties.
					Sec. 204. Firearms dispositions.
					Sec. 205. Firearm dealer access to law enforcement information.
					Sec. 206. Dealer location.
					Sec. 207. Residence of United States officers.
					Sec. 208. Interstate transportation of firearms or ammunition.
					Sec. 209. Rule of construction.
					Sec. 210. Effective date.
					Title III—National Commission on Mass Violence
					Sec. 301. Short title.
					Sec. 302. National Commission on Mass Violence.
					Sec. 303. Duties of the Commission.
					Sec. 304. Powers of the Commission.
					Sec. 305. Commission personnel matters.
					Sec. 306. Authorization of appropriations.
					Sec. 307. Termination of the Commission.
				
 2.FindingsCongress finds the following: (1)Congress supports, respects, and defends the fundamental, individual right to keep and bear arms guaranteed by the Second Amendment to the Constitution of the United States.
 (2)Congress supports and reaffirms the existing prohibition on a national firearms registry. (3)Congress believes the Department of Justice should prosecute violations of background check requirements to the maximum extent of the law.
 (4)There are deficits in the background check system in existence prior to the date of enactment of this Act and the Department of Justice should make it a top priority to work with States to swiftly input missing records, including mental health records.
 (5)Congress and the citizens of the United States agree that in order to promote safe and responsible gun ownership, dangerous criminals and the seriously mentally ill should be prohibited from possessing firearms; therefore, it should be incumbent upon all citizens to ensure weapons are not being transferred to such people.
 3.Rule of constructionNothing in this Act, or any amendment made by this Act, shall be construed to— (1)expand in any way the enforcement authority or jurisdiction of the Bureau of Alcohol, Tobacco, Firearms, and Explosives; or
 (2)allow the establishment, directly or indirectly, of a Federal firearms registry. 4.SeverabilityIf any provision of this Act or an amendment made by this Act, or the application of a provision or amendment to any person or circumstance, is held to be invalid for any reason in any court of competent jurisdiction, the remainder of this Act and amendments made by this Act, and the application of the provisions and amendment to any other person or circumstance, shall not be affected.
		IEnsuring that all individuals who should be prohibited from buying a gun are listed in the National
			 Instant Criminal Background Check System
 101.Reauthorization of the National Criminal History Records Improvement ProgramSection 106(b) of Public Law 103–159 (18 U.S.C. 922 note) is amended— (1)in paragraph (1), in the matter preceding subparagraph (A), by striking of this Act and inserting of the Public Safety and Second Amendment Rights Protection Act of 2015; and
 (2)by striking paragraph (2) and inserting the following:  (2)Authorization of appropriationsThere are authorized to be appropriated for grants under this subsection $100,000,000 for each of fiscal years 2016 through 2019..
 102.Improvement of metrics and incentivesSection 102(b) of the NICS Improvement Amendments Act of 2007 (18 U.S.C. 922 note) is amended to read as follows:
				
					(b)Implementation plan
 (1)In generalNot later than 1 year after the date of enactment of the Public Safety and Second Amendment Rights Protection Act of 2015, the Attorney General, in coordination with the States, shall establish, for each State or Indian tribal government applying for a grant under section 103, a 4-year implementation plan to ensure maximum coordination and automation of the reporting of records or making of records available to the National Instant Criminal Background Check System.
 (2)Benchmark requirementsEach 4-year plan established under paragraph (1) shall include annual benchmarks, including both qualitative goals and quantitative measures, to enable the Attorney General to assess implementation of the 4-year plan.
						(3)Penalties for non-compliance
 (A)In generalDuring the 4-year period covered by a 4-year plan established under paragraph (1), the Attorney General shall withhold—
 (i)10 percent of the amount that would otherwise be allocated to a State under section 505 of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3755) if the State does not meet the benchmark established under paragraph (2) for the first year in the 4-year period;
 (ii)11 percent of the amount that would otherwise be allocated to a State under section 505 of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3755) if the State does not meet the benchmark established under paragraph (2) for the second year in the 4-year period;
 (iii)13 percent of the amount that would otherwise be allocated to a State under section 505 of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3755) if the State does not meet the benchmark established under paragraph (2) for the third year in the 4-year period; and
 (iv)15 percent of the amount that would otherwise be allocated to a State under section 505 of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3755) if the State does not meet the benchmark established under paragraph (2) for the fourth year in the 4-year period.
 (B)Failure to establish a planA State that fails to establish a plan under paragraph (1) shall be treated as having not met any benchmark established under paragraph (2)..
			103.Grants to States for improvement of coordination and automation of NICS record reporting
 (a)In generalThe NICS Improvement Amendments Act of 2007 (18 U.S.C. 922 note) is amended— (1)by striking section 103 and inserting the following:
						
							103.Grants to States for improvement of coordination and automation of NICS record reporting
 (a)AuthorizationFrom amounts made available to carry out this section, the Attorney General shall make grants to States, Indian Tribal governments, and State court systems, in a manner consistent with the National Criminal History Improvement Program and consistent with State plans for integration, automation, and accessibility of criminal history records, for use by the State, or units of local government of the State, Indian Tribal government, or State court system to improve the automation and transmittal of mental health records and criminal history dispositions, records relevant to determining whether a person has been convicted of a misdemeanor crime of domestic violence, court orders, and mental health adjudications or commitments to Federal and State record repositories in accordance with section 102 and the National Criminal History Improvement Program.
 (b)Use of grant amountsGrants awarded to States, Indian Tribal governments, or State court systems under this section may only be used to—
 (1)carry out, as necessary, assessments of the capabilities of the courts of the State or Indian Tribal government for the automation and transmission of arrest and conviction records, court orders, and mental health adjudications or commitments to Federal and State record repositories;
 (2)implement policies, systems, and procedures for the automation and transmission of arrest and conviction records, court orders, and mental health adjudications or commitments to Federal and State record repositories;
 (3)create electronic systems that provide accurate and up-to-date information which is directly related to checks under the National Instant Criminal Background Check System, including court disposition and corrections records;
 (4)assist States or Indian Tribal governments in establishing or enhancing their own capacities to perform background checks using the National Instant Criminal Background Check System; and
 (5)develop and maintain the relief from disabilities program in accordance with section 105. (c)Eligibility (1)In generalTo be eligible for a grant under this section, a State, Indian Tribal government, or State court system shall certify, to the satisfaction of the Attorney General, that the State, Indian Tribal government, or State court system—
 (A)is not prohibited by State law or court order from submitting mental health records to the National Instant Criminal Background Check System; and
 (B)subject to paragraph (2), has implemented a relief from disabilities program in accordance with section 105.
 (2)Relief from disabilities programFor purposes of obtaining a grant under this section, a State, Indian Tribal government, or State court system shall not be required to meet the eligibility requirement described in paragraph (1)(B) until the date that is 2 years after the date of enactment of the Public Safety and Second Amendment Rights Protection Act of 2015.
									(d)Federal share
 (1)Studies, assessments, non-material activitiesThe Federal share of a study, assessment, creation of a task force, or other non-material activity, as determined by the Attorney General, carried out with a grant under this section shall be not more than 25 percent.
 (2)Infrastructure or system developmentThe Federal share of an activity involving infrastructure or system development, including labor-related costs, for the purpose of improving State or Indian Tribal government record reporting to the National Instant Criminal Background Check System carried out with a grant under this section may amount to 100 percent of the cost of the activity.
 (e)Grants to indian tribesUp to 5 percent of the grant funding available under this section may be reserved for Indian tribal governments for use by Indian tribal judicial systems.
 (f)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $100,000,000 for each of fiscal years 2016 through 2019.; 
 (2)by striking title III; and (3)in section 401(b), by inserting after of this Act the following: and 18 months after the date of enactment of the Public Safety and Second Amendment Rights Protection Act of 2015.
 (b)Technical and conforming amendmentThe table of sections in section 1(b) of the NICS Improvement Amendments Act of 2007 (18 U.S.C. 922 note) is amended by striking the item relating to section 103 and inserting the following:
					
						
							Sec. 103. Grants to States for improvement of coordination and automation of NICS record reporting..
 104.Relief from disabilities programSection 105 of the NICS Improvement Amendments Act of 2007 (18 U.S.C. 922 note) is amended by adding at the end the following:
				
					(c)Penalties for non-Compliance
 (1)10 percent reductionDuring the 1-year period beginning 2 years after the date of enactment of the Public Safety and Second Amendment Rights Protection Act of 2015, the Attorney General shall withhold 10 percent of the amount that would otherwise be allocated to a State under section 505 of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3755) if the State has not implemented a relief from disabilities program in accordance with this section.
 (2)11 percent reductionDuring the 1-year period after the expiration of the period described in paragraph (1), the Attorney General shall withhold 11 percent of the amount that would otherwise be allocated to a State under section 505 of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3755) if the State has not implemented a relief from disabilities program in accordance with this section.
 (3)13 percent reductionDuring the 1-year period after the expiration of the period described in paragraph (2), the Attorney General shall withhold 13 percent of the amount that would otherwise be allocated to a State under section 505 of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3755) if the State has not implemented a relief from disabilities program in accordance with this section.
 (4)15 percent reductionAfter the expiration of the 1-year period described in paragraph (3), the Attorney General shall withhold 15 percent of the amount that would otherwise be allocated to a State under section 505 of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3755) if the State has not implemented a relief from disabilities program in accordance with this section.
 (5)ReallocationAmounts not allocated under section 505 of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3755) to a State for failure to implement a relief from disabilities program shall be reallocated to States that are in compliance..
			105.Additional protections for veterans
 (a)In generalChapter 55 of title 38, United States Code, is amended by adding at the end the following new section:
					
						5511.Conditions for treatment of certain persons as adjudicated mentally incompetent for certain
			 purposes
 (a)In generalIn any case arising out of the administration by the Secretary of laws and benefits under this title, a person who is determined by the Secretary to be mentally incompetent shall not be considered adjudicated pursuant to subsection (d)(4) or (g)(4) of section 922 of title 18 until—
 (1)in the case in which the person does not request a review as described in subsection (c)(1), the end of the 30-day period beginning on the date on which the person receives notice submitted under subsection (b); or
 (2)in the case in which the person requests a review as described in paragraph (1) of subsection (c), upon an assessment by the board designated or established under paragraph (2) of such subsection or court of competent jurisdiction that a person cannot safely use, carry, possess, or store a firearm due to mental incompetency.
 (b)NoticeNotice submitted under this subsection to a person described in subsection (a) is notice submitted by the Secretary that notifies the person of the following:
 (1)The determination made by the Secretary. (2)A description of the implications of being considered adjudicated as a mental defective under subsection (d)(4) or (g)(4) of section 922 of title 18.
 (3)The person's right to request a review under subsection (c)(1). (c)Administrative review (1)Not later than 30 days after the date on which a person described in subsection (a) receives notice submitted under subsection (b), such person may request a review by the board designed or established under paragraph (2) or a court of competent jurisdiction to assess whether a person cannot safely use, carry, possess, or store a firearm due to mental incompetency. In such assessment, the board may consider the person’s honorable discharge or decoration.
 (2)Not later than 180 days after the date of enactment of the Public Safety and Second Amendment Rights Protection Act of 2015, the Secretary shall designate or establish a board that shall, upon request of a person under paragraph (1), assess whether a person cannot safely use, carry, possess, or store a firearm due to mental incompetency.
 (d)Judicial reviewNot later than 30 days after the date of an assessment of a person under subsection (c) by the board designated or established under paragraph (2) of such subsection, such person may file a petition for judicial review of such assessment with a Federal court of competent jurisdiction.
 (e)Protecting rights of veterans with existing recordsNot later than 90 days after the date of enactment of the Public Safety and Second Amendment Rights Protection Act of 2015, the Secretary shall provide written notice of the opportunity for administrative review and appeal under subsection (c) to all persons who, on the date of enactment of the Public Safety and Second Amendment Rights Protection Act of 2015, are considered adjudicated pursuant to subsection (d)(4) or (g)(4) of section 922 of title 18 as a result of having been found by the Department of Veterans Affairs to be mentally incompetent.
							(f)Future determinations
 (1)In generalNot later than 180 days after the enactment of the Public Safety and Second Amendment Rights Protection Act of 2015, the Secretary shall review the policies and procedures by which individuals are determined to be mentally incompetent, and shall revise such policies and procedures as necessary to ensure that any individual who is competent to manage his own financial affairs, including his receipt of Federal benefits, but who voluntarily turns over the management thereof to a fiduciary is not considered adjudicated pursuant to subsection (d)(4) or (g)(4) of section 922 of title 18.
 (2)ReportNot later than 30 days after the Secretary has made the review and changes required under paragraph (1), the Secretary shall submit to Congress a report detailing the results of the review and any resulting policy and procedural changes..
 (b)Clerical amendmentThe table of sections at the beginning of chapter 55 of such title is amended by adding at the end the following new item:
					
						
							5511. Conditions for treatment of certain persons as adjudicated mentally incompetent for certain
			 purposes..
 (c)ApplicabilitySection 5511 of title 38, United States Code (as added by this section), shall apply only with respect to persons who are determined by the Secretary of Veterans Affairs, on or after the date of the enactment of this Act, to be mentally incompetent, except that those persons who are provided notice pursuant to section 5511(e) of such title shall be entitled to use the administrative review under section 5511(c) of such title and, as necessary, the subsequent judicial review under section 5511(d) of such title.
				106.Clarification that Federal court information is to be made available to the National Instant
 Criminal Background Check SystemSection 103(e)(1) of Public Law 103–159 (18 U.S.C. 922 note) is amended by adding at the end the following:
				
 (F)Application to federal courtsIn this subsection— (i)the terms department or agency of the United States and Federal department or agency include a Federal court; and
 (ii)for purposes of any request, submission, or notification, the Director of the Administrative Office of the United States Courts shall perform the functions of the head of the department or agency..
			107.Clarification that submission of mental health records to the National Instant Criminal Background
			 Check System is not prohibited by the Health Insurance Portability and
 Accountability ActInformation collected under section 102(c)(3) of the NICS Improvement Amendments Act of 2007 (18 U.S.C. 922 note) to assist the Attorney General in enforcing section 922(g)(4) of title 18, United States Code, shall not be subject to the regulations promulgated under section 264(c) of the Health Insurance Portability and Accountability Act of 1996 (42 U.S.C. 1320d–2 note).
 108.Publication of NICS index statisticsNot later than 180 days after the date of enactment of this Act, and biannually thereafter, the Attorney General shall make the National Instant Criminal Background Check System index statistics available on a publically accessible Internet website.
 109.Effective dateThe amendments made by this title shall take effect 180 days after the date of enactment of this Act.
			IIProviding a Responsible and Consistent Background Check Process
 201.PurposeThe purpose of this title is to enhance the current background check process in the United States to ensure criminals and the mentally ill are not able to purchase firearms.
			202.Firearms transfers
 (a)In generalSection 922 of title 18, United States Code, is amended— (1)by repealing subsection (s);
 (2)by redesignating subsection (t) as subsection (s); (3)in subsection (s), as redesignated—
 (A)in paragraph (1)(B)— (i)in clause (i), by striking or;
 (ii)in clause (ii), by striking and at the end; and (iii)by adding at the end the following:
								
 (iii)in the case of an instant background check conducted at a gun show or event during the 4-year period beginning on the effective date under section 210(a) of the Public Safety and Second Amendment Rights Protection Act of 2015, 48 hours have elapsed since the licensee contacted the system, and the system has not notified the licensee that the receipt of a firearm by such other person would violate subsection (g) or (n) of this section; or
 (iv)in the case of an instant background check conducted at a gun show or event after the 4-year period described in clause (iii), 24 hours have elapsed since the licensee contacted the system, and the system has not notified the licensee that the receipt of a firearm by such other person would violate subsection (g) or (n) of this section; and;
 (B)in paragraph (3)(C)(ii), by striking (as defined in subsection (s)(8)); and (C)by adding at the end the following:
							
 (7)In this subsection— (A)the term chief law enforcement officer means the chief of police, the sheriff, or an equivalent officer or the designee of any such individual; and
 (B)the term gun show or event has the meaning given the term in subsection (t)(7). (8)The Federal Bureau of Investigation shall not charge a user fee for a background check conducted pursuant to this subsection.
 (9)Notwithstanding any other provision of this chapter, upon receiving a request for an instant background check that originates from a gun show or event, the system shall complete the instant background check before completing any pending instant background check that did not originate from a gun show or event.; and
 (4)by inserting after subsection (s), as redesignated, the following:  (t) (1)Beginning on the date that is 180 days after the date of enactment of this subsection and except as provided in paragraph (2), it shall be unlawful for any person other than a licensed dealer, licensed manufacturer, or licensed importer to complete the transfer of a firearm to any other person who is not licensed under this chapter, if such transfer occurs—
 (A)at a gun show or event, on the curtilage thereof; or (B)pursuant to an advertisement, posting, display or other listing on the Internet or in a publication by the transferor of his intent to transfer, or the transferee of his intent to acquire, the firearm.
 (2)Paragraph (1) shall not apply if— (A)the transfer is made after a licensed importer, licensed manufacturer, or licensed dealer has first taken possession of the firearm for the purpose of complying with subsection (s), and upon taking possession of the firearm, the licensee complies with all requirements of this chapter as if the licensee were transferring the firearm from the licensee’s business inventory to the unlicensed transferee, except that when processing a transfer under this chapter the licensee may accept in lieu of conducting a background check a valid permit issued within the previous 5 years by a State, or a political subdivision of a State, that allows the transferee to possess, acquire, or carry a firearm, if the law of the State, or political subdivision of a State, that issued the permit requires that such permit is issued only after an authorized government official has verified that the information available to such official does not indicate that possession of a firearm by the unlicensed transferee would be in violation of Federal, State, or local law;
 (B)the transfer is made between an unlicensed transferor and an unlicensed transferee residing in the same State, which takes place in such State, if—
 (i)the Attorney General certifies that State in which the transfer takes place has in effect requirements under law that are generally equivalent to the requirements of this section; and
 (ii)the transfer was conducted in compliance with the laws of the State; (C)the transfer is made between spouses, between parents or spouses of parents and their children or spouses of their children, between siblings or spouses of siblings, or between grandparents or spouses of grandparents and their grandchildren or spouses of their grandchildren, or between aunts or uncles or their spouses and their nieces or nephews or their spouses, or between first cousins, if the transferor does not know or have reasonable cause to believe that the transferee is prohibited from receiving or possessing a firearm under Federal, State, or local law; or
 (D)the Attorney General has approved the transfer under section 5812 of the Internal Revenue Code of 1986.
 (3)A licensed importer, licensed manufacturer, or licensed dealer who processes a transfer of a firearm authorized under paragraph (2)(A) shall not be subject to a license revocation or license denial based solely upon a violation of those paragraphs, or a violation of the rules or regulations promulgated under this paragraph, unless the licensed importer, licensed manufacturer, or licensed dealer—
 (A)knows or has reasonable cause to believe that the information provided for purposes of identifying the transferor, transferee, or the firearm is false;
 (B)knows or has reasonable cause to believe that the transferee is prohibited from purchasing, receiving, or possessing a firearm by Federal or State law, or published ordinance; or
 (C)knowingly violates any other provision of this chapter, or the rules or regulations promulgated thereunder.
									(4)
 (A)Notwithstanding any other provision of this chapter, except for section 923(m), the Attorney General may implement this subsection with regulations.
 (B)Regulations promulgated under this paragraph may not include any provision requiring licensees to facilitate transfers in accordance with paragraph (2)(A).
 (C)Regulations promulgated under this paragraph may not include any provision requiring persons not licensed under this chapter to keep records of background checks or firearms transfers.
 (D)Regulations promulgated under this paragraph may not include any provision placing a cap on the fee licensees may charge to facilitate transfers in accordance with paragraph (2)(A).
									(5)
 (A)A person other than a licensed importer, licensed manufacturer, or licensed dealer, who makes a transfer of a firearm in accordance with this section, or who is the organizer of a gun show or event at which such transfer occurs, shall be immune from a qualified civil liability action relating to the transfer of the firearm as if the person were a seller of a qualified product.
 (B)A provider of an interactive computer service shall be immune from a qualified civil liability action relating to the transfer of a firearm as if the provider of an interactive computer service were a seller of a qualified product.
 (C)In this paragraph— (i)the term interactive computer service shall have the meaning given the term in section 230(f) of the Communications Act of 1934 (47 U.S.C. 230(f)); and
 (ii)the terms qualified civil liability action, qualified product, and seller shall have the meanings given the terms in section 4 of the Protection of Lawful Commerce in Arms Act (15 U.S.C. 7903).
 (D)Nothing in this paragraph shall be construed to affect the immunity of a provider of an interactive computer service under section 230 of the Communications Act of 1934 (47 U.S.C. 230).
 (6)In any civil liability action in any State or Federal court arising from the criminal or unlawful use of a firearm following a transfer of such firearm for which no background check was required under this section, this section shall not be construed—
 (A)as creating a cause of action for any civil liability; or (B)as establishing any standard of care.
 (7)For purposes of this subsection, the term gun show or event— (A)means any event at which 75 or more firearms are offered or exhibited for sale, exchange, or transfer, if 1 or more of the firearms has been shipped or transported in, or otherwise affects, interstate or foreign commerce; and
 (B)does not include an offer or exhibit of firearms for sale, exchange, or transfer by an individual from the personal collection of that individual, at the private residence of that individual, if the individual is not required to be licensed under section 923..
 (b)Prohibiting the seizure of records or documentsSection 923(g)(1)(D) of such title is amended by striking The inspection and examination authorized by this paragraph shall not be construed as authorizing the Attorney General to seize any records or other documents other than those records or documents constituting material evidence of a violation of law. and inserting The Attorney General shall be prohibited from seizing any records or other documents in the course of an inspection or examination authorized by this paragraph other than those records or documents constituting material evidence of a violation of law..
 (c)Prohibition of national gun registrySection 923 of such title is amended by adding at the end the following:  (m)The Attorney General may not consolidate or centralize the records of the—
 (1)acquisition or disposition of firearms, or any portion thereof, maintained by— (A)a person with a valid, current license under this chapter; or
 (B)an unlicensed transferor under section 922(t); or (2)possession or ownership of a firearm, maintained by any medical or health insurance entity..
				(d)Technical and conforming amendments
 (1)Section 922Section 922(y)(2) of title 18, United States Code, is amended, in the matter preceding subparagraph (A), by striking , (g)(5)(B), and (s)(3)(B)(v)(II) and inserting and (g)(5)(B).
 (2)Consolidated and Further Continuing Appropriations Act, 2012Section 511 of title V of division B of the Consolidated and Further Continuing Appropriations Act, 2012 (18 U.S.C. 922 note) is amended by striking subsection 922(t) each place it appears and inserting subsection (s) or (t) of section 922.
 203.PenaltiesSection 924 of title 18, United States Code, is amended— (1)in subsection (a), by adding at the end the following:
					
 (8)Whoever makes or attempts to make a transfer of a firearm in violation of section 922(t) to a person not licensed under this chapter who is prohibited from receiving a firearm under subsection (g) or (n) of section 922 or State law, to a law enforcement officer, or to a person acting at the direction of, or with the approval of, a law enforcement officer authorized to investigate or prosecute violations of section 922(t), shall be fined under this title, imprisoned not more than 5 years, or both.; and
 (2)by adding at the end the following:  (q)Improper use of storage of recordsAny person who knowingly violates section 923(m) shall be fined under this title, imprisoned not more than 15 years, or both..
 204.Firearms dispositionsSection 922(b)(3) of title 18, United States Code, is amended— (1)in the matter preceding subparagraph (A), by striking located and inserting located or temporarily located; and
 (2)in subparagraph (A)— (A)by striking rifle or shotgun and inserting firearm;
 (B)by striking located and inserting located or temporarily located; and (C)by striking both such States and inserting the State in which the transfer is conducted and the State of residence of the transferee.
 205.Firearm dealer access to law enforcement informationSection 103(b) of Public Law 103–159 (18 U.S.C. 922 note) is amended— (1)by striking Not later than and inserting the following:
					
 (1)In generalNot later than; and (2)by adding at the end the following:
					
 (2)Voluntary background checksNot later than 90 days after the date of enactment of the Public Safety and Second Amendment Rights Protection Act of 2015, the Attorney General shall promulgate regulations allowing licensees to use the National Instant Criminal Background Check System established under this section for purposes of conducting voluntary preemployment background checks on prospective employees..
 206.Dealer locationSection 923 of title 18, United States Code, is amended— (1)in subsection (j)—
 (A)in the first sentence, by striking , and such location is in the State which is specified on the license; and (B)in the last sentence—
 (i)by inserting transfer, after sell,; and (ii)by striking Act, and all that follows and inserting Act.; and
 (2)by adding after subsection (m), as added by section 202(c), the following:  (n)Nothing in this chapter shall be construed to prohibit the sale, transfer, delivery, or other disposition of a firearm or ammunition not otherwise prohibited under this chapter—
 (1)by a person licensed under this chapter to another person so licensed, at any location in any State; or
 (2)by a licensed importer, licensed manufacturer, or licensed dealer to a person not licensed under this chapter, at a temporary location described in subsection (j) in any State..
 207.Residence of United States officersSection 921 of title 18, United States Code, is amended by striking subsection (b) and inserting the following:
				
 (b)For purposes of this chapter: (1)A member of the Armed Forces on active duty, or a spouse of such a member, is a resident of—
 (A)the State in which the member or spouse maintains legal residence; (B)the State in which the permanent duty station of the member is located; and
 (C)the State in which the member maintains a place of abode from which the member commutes each day to the permanent duty station of the member.
 (2)An officer or employee of the United States (other than a member of the Armed Forces) who is stationed outside the United States for a period of more than 1 year, and a spouse of such an officer or employee, is a resident of the State in which the person maintains legal residence..
			208.Interstate transportation of firearms or ammunition
 (a)In generalSection 926A of title 18, United States Code, is amended to read as follows:  926A.Interstate transportation of firearms or ammunition (a)DefinitionIn this section, the term transport—
 (1)includes staying in temporary lodging overnight, stopping for food, fuel, vehicle maintenance, an emergency, medical treatment, and any other activity incidental to the transport; and
 (2)does not include transportation— (A)with the intent to commit a crime punishable by imprisonment for a term exceeding 1 year that involves a firearm; or
 (B)with knowledge, or reasonable cause to believe, that a crime described in subparagraph (A) is to be committed in the course of, or arising from, the transportation.
 (b)AuthorizationNotwithstanding any provision of any law (including a rule or regulation) of a State or any political subdivision thereof, a person who is not prohibited by this chapter from possessing, transporting, shipping, or receiving a firearm or ammunition shall be entitled to—
 (1)transport a firearm for any lawful purpose from any place where the person may lawfully possess, carry, or transport the firearm to any other such place if, during the transportation—
 (A)the firearm is unloaded; and (B) (i)if the transportation is by motor vehicle—
 (I)the firearm is not directly accessible from the passenger compartment of the motor vehicle; or (II)if the motor vehicle is without a compartment separate from the passenger compartment, the firearm is—
 (aa)in a locked container other than the glove compartment or console; or (bb)secured by a secure gun storage or safety device; or
 (ii)if the transportation is by other means, the firearm is in a locked container or secured by a secure gun storage or safety device; and
 (2)transport ammunition for any lawful purpose from any place where the person may lawfully possess, carry, or transport the ammunition, to any other such place if, during the transportation—
 (A)the ammunition is not loaded into a firearm; and (B) (i)if the transportation is by motor vehicle—
 (I)the ammunition is not directly accessible from the passenger compartment of the motor vehicle; or (II)if the motor vehicle is without a compartment separate from the passenger compartment, the ammunition is in a locked container other than the glove compartment or console; or
 (ii)if the transportation is by other means, the ammunition is in a locked container. (c)Limitation on arrest authorityA person who is transporting a firearm or ammunition may not be—
 (1)arrested for violation of any law or any rule or regulation of a State, or any political subdivision thereof, relating to the possession, transportation, or carrying of firearms or ammunition, unless there is probable cause that the transportation is not in accordance with subsection (b); or
 (2)detained for violation of any law or any rule or regulation of a State, or any political subdivision thereof, relating to the possession, transportation, or carrying of firearms or ammunition, unless there is reasonable suspicion that the transportation is not in accordance with subsection (b)..
 (b)Technical and conforming amendmentThe table of sections for chapter 44 of such title is amended by striking the item relating to section 926A and inserting the following:
					
						
							926A. Interstate transportation of firearms or ammunition..
 209.Rule of constructionNothing in this title, or an amendment made by this title, shall be construed— (1)to extend background check requirements to transfers other than those made at gun shows or on the curtilage thereof, or pursuant to an advertisement, posting, display, or other listing on the Internet or in a publication by the transferor of the intent of the transferor to transfer, or the transferee of the intent of the transferee to acquire, the firearm; or
 (2)to extend background check requirements to temporary transfers for purposes including lawful hunting or sporting or to temporary possession of a firearm for purposes of examination or evaluation by a prospective transferee.
				210.Effective date
 (a)In generalExcept as provided in subsection (b), this title and the amendments made by this title shall take effect 180 days after the date of enactment of this Act.
 (b)Firearm dealer access to law enforcement informationSection 205 and the amendments made by section 205 shall take effect on the date of enactment of this Act.
				IIINational Commission on Mass Violence
 301.Short titleThis title may be cited as the National Commission on Mass Violence Act of 2015. 302.National Commission on Mass Violence (a)Establishment of commissionThere is established a commission to be known as the National Commission on Mass Violence (in this title referred to as the Commission) to study the availability and nature of firearms, including the means of acquiring firearms, issues relating to mental health, and all positive and negative impacts of the availability and nature of firearms on incidents of mass violence or in preventing mass violence.
				(b)Membership
 (1)AppointmentsThe Commission shall be composed of 12 members, of whom— (A)6 members of the Commission shall be appointed by the Majority Leader of the Senate, in consultation with the Minority Leader of the Senate, 1 of whom shall serve as Chairman of the Commission; and
 (B)6 members of the Commission shall be appointed by the Speaker of the House of Representatives, in consultation with the Minority Leader of the House of Representatives, 1 of whom shall serve as Vice Chairman of the Commission.
						(2)Persons eligible
 (A)In generalThe members appointed to the Commission shall include— (i)well-known and respected individuals among their peers in their respective fields of expertise; and
 (ii)not less than 1 non-elected individual from each of the following categories, who has expertise in the category, by both experience and training:
 (I)Firearms. (II)Mental health.
 (III)School safety. (IV)Mass media.
 (B)ExpertsIn identifying the individuals to serve on the Commission, the appointing authorities shall take special care to identify experts in the fields described in section 303(a)(2).
 (C)Party affiliationNot more than 6 members of the Commission shall be from the same political party. (3)Completion of appointments; vacanciesNot later than 30 days after the date of enactment of this Act, the appointing authorities under paragraph (1) shall each make their respective appointments. Any vacancy that occurs during the life of the Commission shall not affect the powers of the Commission, and shall be filled in the same manner as the original appointment not later than 30 days after the vacancy occurs.
					(4)Operation of the commission
						(A)Meetings
 (i)In generalThe Commission shall meet at the call of the Chairman. (ii)Initial meetingThe initial meeting of the Commission shall be conducted not later than 30 days after the later of—
 (I)the date of the appointment of the last member of the Commission; or (II)the date on which appropriated funds are available for the Commission.
 (B)Quorum; vacancies; voting; rulesA majority of the members of the Commission shall constitute a quorum to conduct business, but the Commission may establish a lesser quorum for conducting hearings scheduled by the Commission. Each member of the Commission shall have 1 vote, and the vote of each member shall be accorded the same weight. The Commission may establish by majority vote any other rules for the conduct of the Commission’s business, if such rules are not inconsistent with this title or other applicable law.
						303.Duties of the Commission
				(a)Study
 (1)In generalIt shall be the duty of the Commission to conduct a comprehensive factual study of incidents of mass violence, including incidents of mass violence not involving firearms, in the context of the many acts of senseless mass violence that occur in the United States each year, in order to determine the root causes of such mass violence.
 (2)Matters to be studiedIn determining the root causes of these recurring and tragic acts of mass violence, the Commission shall study any matter that the Commission determines relevant to meeting the requirements of paragraph (1), including at a minimum—
 (A)the role of schools, including the level of involvement and awareness of teachers and school administrators in the lives of their students and the availability of mental health and other resources and strategies to help detect and counter tendencies of students towards mass violence;
 (B)the effectiveness of and resources available for school security strategies to prevent incidents of mass violence;
 (C)the role of families and the availability of mental health and other resources and strategies to help families detect and counter tendencies toward mass violence;
 (D)the effectiveness and use of, and resources available to, the mental health system in understanding, detecting, and countering tendencies toward mass violence, as well as the effects of treatments and therapies;
 (E)whether medical doctors and other mental health professionals have the ability, without negative legal or professional consequences, to notify law enforcement officials when a patient is a danger to himself or others;
 (F)the nature and impact of the alienation of the perpetrators of such incidents of mass violence from their schools, families, peer groups, and places of work;
 (G)the role that domestic violence plays in causing incidents of mass violence; (H)the effect of depictions of mass violence in the media, and any impact of such depictions on incidents of mass violence;
 (I)the availability and nature of firearms, including the means of acquiring such firearms, and all positive and negative impacts of such availability and nature on incidents of mass violence or in preventing mass violence;
 (J)the role of current prosecution rates in contributing to the availability of weapons that are used in mass violence;
 (K)the availability of information regarding the construction of weapons, including explosive devices, and any impact of such information on such incidents of mass violence;
 (L)the views of law enforcement officials, religious leaders, mental health experts, and other relevant officials on the root causes and prevention of mass violence;
 (M)incidents in which firearms were used to stop mass violence; and (N)any other area that the Commission determines contributes to the causes of mass violence.
 (3)Testimony of victims and survivorsIn determining the root causes of these recurring and tragic incidents of mass violence, the Commission shall, in accordance with section 304(a), take the testimony of victims and survivors to learn and memorialize their views and experiences regarding such incidents of mass violence.
 (b)RecommendationsBased on the findings of the study required under subsection (a), the Commission shall make recommendations to the President and Congress to address the causes of these recurring and tragic incidents of mass violence and to reduce such incidents of mass violence.
				(c)Reports
 (1)Interim reportNot later than 3 months after the date on which the Commission first meets, the Commission shall submit to the President and Congress an interim report describing any initial recommendations of the Commission.
 (2)Final reportNot later than 6 months after the date on which the Commission first meets, the Commission shall submit to the President and Congress a comprehensive report of the findings and conclusions of the Commission, together with the recommendations of the Commission.
 (3)SummariesThe report under paragraph (2) shall include a summary of— (A)the reports submitted to the Commission by any entity under contract for research under section 304(e); and
 (B)any other material relied on by the Commission in the preparation of the report. 304.Powers of the Commission (a)Hearings (1)In generalThe Commission may hold such hearings, sit and act at such times and places, administer such oaths, take such testimony, and receive such evidence as the Commission considers advisable to carry out its duties under section 303.
 (2)Witness expensesWitnesses requested to appear before the Commission shall be paid the same fees as are paid to witnesses under section 1821 of title 28, United States Code.
 (b)Information from Federal agenciesThe Commission may secure directly from any Federal agency such information as the Commission considers necessary to carry out its duties under section 143. Upon the request of the Commission, the head of such agency may furnish such information to the Commission.
				(c)Information To be kept confidential
 (1)In generalThe Commission shall be considered an agency of the Federal Government for purposes of section 1905 of title 18, United States Code, and any individual employed by any individual or entity under contract with the Commission under subsection (d) of this section shall be considered an employee of the Commission for the purposes of section 1905 of title 18, United States Code.
 (2)DisclosureInformation obtained by the Commission or the Attorney General under this title and shared with the Commission, other than information available to the public, shall not be disclosed to any person in any manner, except—
 (A)to Commission employees or employees of any individual or entity under contract to the Commission under subsection (d) for the purpose of receiving, reviewing, or processing such information;
 (B)upon court order; or (C)when publicly released by the Commission in an aggregate or summary form that does not directly or indirectly disclose—
 (i)the identity of any person or business entity; or (ii)any information which could not be released under section 1905 of title 18, United States Code.
 (d)Contracting for researchThe Commission may enter into contracts with any entity for research necessary to carry out the duties of the Commission under section 303.
				305.Commission personnel matters
 (a)Compensation of membersEach member of the Commission who is not an officer or employee of the Federal Government shall be compensated at a rate equal to the daily equivalent of the annual rate of basic pay prescribed for level IV of the Executive Schedule under section 5315 of title 5, United States Code, for each day (including travel time) during which such member is engaged in the performance of the duties of the Commission. All members of the Commission who are officers or employees of the United States shall serve without compensation in addition to that received for their services as officers or employees of the United States.
 (b)Travel expensesThe members of the Commission shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for employees of agencies under subchapter I of chapter 57 of title 5, United States Code, while away from their homes or regular places of business in the performance of service for the Commission.
				(c)Staff
 (1)In generalThe Chairman of the Commission may, without regard to the civil service laws and regulations, appoint and terminate an executive director and such other additional employees as may be necessary to enable the Commission to perform its duties. The employment and termination of an executive director shall be subject to confirmation by a majority of the members of the Commission.
 (2)CompensationThe executive director shall be compensated at a rate not to exceed the rate payable for level V of the Executive Schedule under section 5316 of title 5, United States Code. The Chairman may fix the compensation of other employees without regard to the provisions of chapter 51 and subchapter III of chapter 53 of title 5, United States Code, relating to classification of positions and General Schedule pay rates, except that the rate of pay for such employees may not exceed the rate payable for level V of the Executive Schedule under section 5316 of such title.
 (3)Detail of government employeesAny Federal Government employee, with the approval of the head of the appropriate Federal agency, may be detailed to the Commission without reimbursement, and such detail shall be without interruption or loss of civil service status, benefits, or privilege.
 (d)Procurement of temporary and intermittent servicesThe Chairman of the Commission may procure temporary and intermittent services under section 3109(b) of title 5, United States Code, at rates for individuals not to exceed the daily equivalent of the annual rate of basic pay prescribed for level V of the Executive Schedule under section 5316 of such title.
 306.Authorization of appropriationsThere are authorized to be appropriated to the Commission and any agency of the Federal Government assisting the Commission in carrying out its duties under this title such sums as may be necessary to carry out the purposes of this title. Any sums appropriated shall remain available, without fiscal year limitation, until expended.
 307.Termination of the CommissionThe Commission shall terminate 30 days after the Commission submits the final report under section 303(c)(2).
			